TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00752-CR




David Jacob Garcia, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 05-1075-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant's brief on appeal was originally due March 23, 2006.  On counsel’s motion,
the time for filing was extended to May 22, 2006.  No brief has been filed on appellant's behalf and
no further extension of time for filing has been sought.
Appellant's counsel, Mr. John R. Duer, is ordered to file a brief in appellant's behalf
no later than June 30, 2006.  No further extension of time for filing this brief will be granted.
It is ordered June 9, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish